Citation Nr: 1232169	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine, prior to March 23, 2009, and a rating in excess of 40 percent for degenerative arthritis of the lumbosacral spine from March 23, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979, from August 1991 to November 1991, and from February 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2006, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In August 2007, May 2008, and October 2011, the Board remanded the case to the Originating Agency for additional development.  The case has now been returned to the Board for further appellate action and the Board is satisfied that the actions directed in the remands have been performed.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

The Board points out that the issues of whether a timely substantive appeal of an October 2005 VA rating decision has been received (addressing the issue of entitlement to an initial rating in excess of 10 percent for radiculopathy involving the right lower extremity) and whether a timely notice of disagreement with a December 2007 VA rating decision has been received (addressing the issue of entitlement to an initial rating in excess of 10 percent for radiculopathy involving the left lower extremity) were raised by the Veteran.  See January and February 2009, November 2011, and July 2012 statements from the Veteran.  These matters are again referred to the originating agency for appropriate action.


FINDINGS OF FACT

1.  Prior to March 23, 2009, the Veteran's degenerative arthritis of the lumbosacral spine was manifested by forward flexion limited to not less than 60 degrees and without ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.

2.  From March 23, 2009, the Veteran's degenerative arthritis of the lumbosacral spine has been manifested by forward flexion limited to not less than 25 degrees and without ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Prior to March 23, 2009, the criteria for an initial rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).

2.  From March 23, 2009, the criteria for a rating in excess of 40 percent for degenerative arthritis of the lumbosacral spine, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased ratings for degenerative arthritis of the lumbosacral spine.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided adequate notice by letters mailed in October 2005, March 2006, and September 2007.  Although the Veteran was not provided complete notice with respect to his claim until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  Service treatment records (STRs) and pertinent post-service medical records have been obtained, and the Veteran has been afforded appropriate VA examinations in September 2005, October 2007, and March 2009.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

As regards the September 2005 examination, in September 2006 the Veteran testified that he "opposed" the first VA examination because the examiner failed to consider that he was on bed rest for three or four days prior to the examination.  He also alleged that the examiner failed to consider chiropractic treatment or medication prescribed to treat his low back disability in evaluating his back.  As regards the October 2007 examination, in January 2008 statements, the Veteran stated that during his October 2007 examination, the only time the examiner touched him was when he tried to lift his leg pain and that range of motion testing was not performed.

The competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12  Vet. App. 145 (1999).  As regards considerations of the Veteran's lay statements and clinical findings reported in both reports of examination, careful review of the September 2005 and October 2007 VA examination reports shows that both examinations were thorough and competent, and the Board finds those examination reports to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the rating criteria effective from September 26, 2003, lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242.  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine warrants a 100 percent evaluation. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician. 

There are several notes set out after the diagnostic criteria, which provide the following.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  

Fifth, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability, except as noted below.

The Veteran was originally awarded service connection for degenerative changes of the lumbar spine, L4-5 and L5-S1 and assigned an initial 20 percent rating, effective May 30, 2004, in the October 2005 rating decision on appeal.  A January 2010 rating decision assigned a 40 percent rating, effective March 23, 2009.

At the outset, the Board notes that an October 2005 rating decision granted service connection for right S1 lumbosacral radiculopathy and assigned 10 percent disability rating, effective May 30, 2004.  A December 2007 rating decision granted service connection for left L5-S1 lumbosacral radiculopathy and assigned a 10 percent rating, effective September 24, 2007.  The separate ratings for radiculopathy of the Veteran's lower extremities are not currently on appeal, and as such, the Board has limited its consideration accordingly.

The Veteran's STRs include a March 2004 statement of medical examination and duty status which states that during physical training his back "gave out."  Running caused inflammation of his back muscles which applied pressure to the sciatic nerve.  Due to the severity of the Veteran's back pain, he went on an emergency sick call and was admitted for 48 hours.  The Veteran was diagnosed with acute back pain and was prescribed bed rest.  An X-ray examination revealed right paracentral extrusion with caudal migration of disc L4-5 causing spinal stenosis and significant narrowing of the right neural foramen and impingement on the L5 root, and left lateral protrusion and annular tear which was probably extra-foraminal L3-4 level.  Another March 2004 report reflects an assessment of severe overuse strain L-S back with muscle spasm and paresthesias resolving well.  He was placed on lifting and pulling restrictions of no more than five pounds for four weeks, was restricted from running for six weeks, and was restricted from prolonged bending and stooping for three weeks.  The Veteran was prescribed pain medication and a muscle relaxant.  An April 2004 report reflects that flexion of the lumbar spine was moderately limited with low back pain.  An MRI of the L/S spine showed HNP at L4-5 on the right.  The assessment was intervertebral disc disorders and lumbar intervertebral disc without myelopathy.  In May 2004, the Veteran was diagnosed with low back pain secondary to HNP L4-5, spinal stenosis and degenerative joint disease (DJD).

Private treatment records note that a February 2005 X-ray examination of the lumbar spine revealed degenerative disc disease (DDD) involving L5-S1 with mild DDD at L4-5.  The interspaces were otherwise well-maintained.  Pedicles and pars interarticulars were intact.  The impression was lumbar DDD with changes as described.  An April 2005 report reflects a complaint of low back pain with radiculopathy in the lower extremities.  An X-ray study of the low back revealed degenerative changes.  After taking a course of medication, the Veteran felt a little better.  Range of motion testing of the low back revealed some discomfort.  Straight leg raising caused mild discomfort in the low back and upper right thigh.  Reflexes were equally bilaterally and sensation was equal.  The assessment was low back pain with degenerative changes of the low back on X-ray examination.  Medication was prescribed along with heat therapy and he was restricted from performing heavy lifting.  

An April 2005 MRI of the lumbar spine revealed no disc herniation; left foraminal stenosis at L3-4 and to a greater degree at L4-5 due to disc bulging accentuated by the facet hypertrophy and degenerative change greater on the left; posterior central broad-based bulge with bilateral foraminal stenosis at L5-S1 with associated facet hypertrophy and degenerative change; narrow changes of DDD at L4-5; and decreased signal at the L3-4 through L5-S1 discs.  

A May 2005 report reflects a complaint of frequent low back weakness and soreness.  On examination of the spine, the Veteran suffered from fixation of the cervical spine, lumbar spine, and lumbosacral area of the spine.  He ambulated with an abnormal gait.  Palpation of the lumbar spine revealed tenderness of the paralumbar muscles bilaterally.  The assessment was slow improvement with treatment.  Records dated in June and July 2005 note weakness and tenderness in the paralumbar muscles with decreased range of motion.  Records dated in August 2005 and September 2005 show examination revealed weakness, tenderness, and discomfort in the paralumbar muscles with increased range of motion.  In September 2005, the Veteran was diagnosed with lumbar segmental dysfunction and lumbar muscle spasms.

On VA general medical examination in September 2005, the Veteran complained of low back pain with flare-ups once or twice a week that affected his ability to walk.  He wore an over-the-counter back support which seemed to help.  He had not had any surgery, injections, or physical therapy, but took pain medication and muscle relaxants.  Prolonged sitting caused stiffness in his back, while lifting and bending caused low back pain.  In addition, once or twice a week he missed work due to low back pain and missed a total of three weeks of work due to low back pain.  However, he had not been prescribed bed rest by a physician.  At that time, he was employed as a truck driver and lifted parcels weighing 50 to 60 pounds.

On range of motion testing of the thoracolumbar spine, forward flexion was to 65 degrees with end range of pain.  After repetitive use, forward flexion was reduced to 50 degrees.  There were 25 degrees extension without pain, 25 degrees right lateral flexion with end range of pain, 30 degrees left lateral flexion without pain., 45 degrees rotation on the right and 30 degrees rotation on the left without pain.
On examination of the low back, there was no muscle tenderness.  Straight leg raising was negative bilaterally.  Motor strength and tone were normal throughout.  Deep tendon reflexes were 2+ throughout except for an absent right ankle jerk.  Light touch sensation was normal in the lower extremities with normal gait.  An X-ray examination of the lumbosacral spine showed degenerative changes at L4-5 and L5-S1 with minimal scoliosis with convexity to the right diagnosed as right S1 lumbosacral radiculopathy.  A September 2005 X-ray examination of the lumbar spine indicated degenerative joint disease at the L4-5 and the L5-S1 levels.  There was very minimal scoliosis with convexity to the right.  No other abnormalities of the lumbar spine were seen.

Private treatment records dated in November 2005 reflect the Veteran's complaint of back pain.  Examination of the low back revealed weakness, tenderness, and discomfort in the paralumbar muscles with increased range of motion.  In January and February 2006, he complained of back pain and examination revealed weakness, discomfort, and tenderness of the paralumbar muscles with decreased range of motion.  In July 2006, the Veteran complained of pain, weakness, and soreness of the lower back.  An examination revealed fixation of the cervical and lumbosacral area of the spine.  On palpation, there were tenderness and weakness of the paralumbar muscles bilaterally.  In August 2006, the Veteran saw improvement in his low back disability and the assessment was DDD of the lower back.

In September 2006, the Veteran testified that he experienced extreme low back pain which became excruciating with any kind of physical activities.  He complained that the September 2005 VA examiner failed to mention that he was taking medication for his low back disability and stated that, contrary to the report, he was on bed rest for about three or four days prior to the examination.  He testified that the examiner failed to consider his weekly chiropractic treatments.  As regards employment, he testified that he was required to lift 70 pounds but could not lift more than 50 pounds so he was accommodated with another position that did not require lifting.  He testified that he missed over 20 days of work due to his low back disability.

On VA spine examination in October 2007, the Veteran presented with complaints of constant low back pain rated six out of ten on the pain scale.  Low back pain was aggravated by changes in the weather, prolonged sitting and standing, lifting, and bending.  The Veteran denied any incapacitating episodes over the last 12 months in which a physician prescribed bed rest.  He also denied any flare-ups and stated that his symptoms were persistent and consistent.  He had never undergone surgery on his low back or received injections in his lumbar spine.  He had physical therapy and currently took pain medication.  He had continued employment as a truck driver, but had difficulty getting into and out of his truck and could not perform heavy lifting.  He also had to take frequent breaks and missed work due to pain.  He denied any affect on his activities of daily living and denied flare-ups.  With the exception of a back brace, he did not use assistive devices to aid ambulation.

On examination of the thoracolumbar spine, there were 60 degrees forward flexion, 10 degrees extension, 10 degrees lateral flexion, and 10 degrees rotation with pain throughout all ranges of motion.  Repetitive motion of the lumbar spine was possible without changes in range of motion or pain level and range of motion was not additionally limited following repetitive use.  There was no spasm on examination, but there was diffuse lumbar spine tenderness.  Straight leg raising was positive on the left; strength was 5/5 in all extremities with 2+ deep tendon reflexes.  Gait was abnormal and slow.  An X-ray examination of the lumbar spine showed DDD at L4 through S1 with minimal scoliosis.  An MRI of the lumbar spine showed DDD at L3 through S1 with neuroforaminal stenosis at L4-5 as well as at L5-S1.  The Veteran was diagnosed with DDD of the lumbar spine and minimal scoliosis of the lumbar spine.

The examiner opined that the Veteran put forth appropriate effort when he evaluated his range of motion and that he did not appear to be in significant pain on examination.  However, his willingness to cooperate with the testing was minimal.  There were obvious abnormalities seen on an MRI but the significance of those abnormalities did not explain his inability to lateral flex and rotate to 10 degrees.  He also complained of significant worsening of his low back pain when he applied axial compression to his head.  The examiner noted that it is well documented within medical literature that this sort of compression should not exacerbate low back pain  The examiner did not appreciate any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The examiner felt that there should not be any additional limits on functional ability during flare-ups as the Veteran denied flare-ups stating that his symptoms were persistent and unrelenting.  The examiner acknowledged that the Veteran should not be performing any heavy lifting due to his low back disability, but opined that he should be able to perform the majority of his duties as a truck driver.

In statements dated in January 2008, the Veteran stated that he was unable to bend or lift his leg during the October 2007 examination due to pain.  He alleged that the examiner failed to perform range of motion testing and that he was prescribed bed rest by a neurologist after his examination.  He stated that he did have flare-ups but took a day off from work in lieu of seeking medical treatment.

Private treatment records dated in April 2008 reflect a diagnosis of DDD of the low back.  In July 2008, the Veteran had discomfort with range of motion in his back.  In January 2009, he complained of low back pain, but the physician noted that the Veteran seemed to be doing "okay."  He was prescribed Tramadol.  He continued to experience exacerbations of back pain which affected employment.  On examination of the low back, there were tenderness on range of motion testing and tightness in the paraspinal muscles.  Straight leg raising was negative on the left and positive on the right.  Reflexes were equal, bilaterally.  He was assessed with DDD of the lower back with an exacerbation of pain.  The physician opined that the Veteran's DDD would worsen over time and affected his job.  He believed that there was some permanent impairment.

In a February 2009 statement, the Veteran stated that upon returning to work in June 2004, his low back disability worsened and he was prescribed medications, wore back braces, and received chiropractic care.  He stated that he changed jobs due to his low back disability and experienced persistent pain and flare-ups during which he used sick and vacation time at work.

On VA spine examination in March 2009, the Veteran complained of daily pain; stated that he could walk no more than 100 feet on level ground, and had two incapacitating episodes of back pain every month during which he missed work.  He had never had surgery on his back.  Treatment of his low back disability included pain medication, but he did not undergo any recent physical therapy or injection therapy.  He remained employed as a truck driver, but was unable to perform any lifting.  The Veteran was also unable to perform any yard work and wore a back brace.

On examination, the Veteran appeared to be in a moderate degree of distress even at rest.  He experienced a severe degree of pain getting onto and off the examination table; all movement appeared painful.  Range of motion testing revealed 25 degrees forward flexion, 10 degrees extension and 10 degrees lateral flexion and rotation, bilaterally.  Range of motion was not additionally limited following repetitive use.  There was tenderness in the left paraspinal region.  Straight leg raising was positive at 20 degrees on the right and 15 degrees on the left accompanied by buttock and leg pain on both sides.  Motor strength appeared decreased in both flexion and extension at both knees.  Sensation over the left foot was decreased.  Knee jerks were 2+ and equal and ankle jerks were 1+ and equal.  Gait was slow and limited.  The Veteran held his lumbar spine in approximately 20 degrees of flexion and required help putting on his socks.  A lumbosacral spine series showed multi-level degenerative changes and decrease in the disc heights at L4-5 and L5-S1.  He was diagnosed with lumbar spondylosis and lumbar DDD with clinical evidence of a left lumbar radiculopathy.  The examiner opined that the Veteran could conceivably work in a more sedentary activity and that working as a truck driver seemed to be very problematic.  A March 2009 X-ray examination of the lumbosacral spine revealed five lumbar type vertebrae with normal stature and alignment.  There were multilevel degenerative changes.  Disc spaces remained narrow at L4-5 and L5-S1 without spondylolisthesis.  S1 joints appear maintained and unchanged, and there were vascular calcifications.

Private treatment records include an April 2009 report which states that the Veteran's low back was doing "fairly well."  On examination of the low back, there was some mild discomfort with range of motion.  The assessment was DDD.

In a January 2010 statement, the Veteran stated that he did not believe that the examiner could accurately identify March 23, 2009, as a specific date in which his condition worsened.  He reported experiencing persistent flare-ups while performing activities of daily living and work activities.  He also stated that he was out of work 50 days within a 7-month period in 2005.

Private treatment records include July and October 2010 reports which show that the Veteran was doing well.  An October 2011 report of examination of the lumbosacral spine notes tenderness and limited range of motion.

Prior to March 23, 2009

For the period prior to March 23, 2009, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for disability of the lumbosacral spine.  Although private treatment records dated in May 2005 and July 2006 reference "fixation" of the lumbar and lumbosacral spine, there is no evidence of ankylosis of the entire thoracolumbar spine.  In addition, despite the Veteran's contentions, there is no objective evidence of incapacitating episodes of at least 4 weeks in any 12-month period prior to March 23, 2009, to warrant alternative rating on that basis.  On range of motion testing of the thoracolumbar spine in September 2005, there was 65 degrees flexion with end range of pain.  On VA examination in October 2007, range of motion testing revealed 60 degrees of forward flexion.  In addition, there is no evidence of a separately compensable neurological disorder attributable to the service-connected low back disability other than the separately rated lumbar radiculopathy of the lower extremities.  Accordingly, the Veteran's symptoms and impairment do not meet the rating criteria for the higher, 40 percent rating, under the general rating criteria for disabilities of the spine or formula for rating IVDS prior to March 23, 2009.

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  However, for the period prior to March 23, 2009, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  In this regard, on the September 2005 VA examination, on repetitive maneuver flexion was reduced to 50 degrees.  On the October 2007 VA examination, on repetitive use there was no change in range of motion or pain level and range of motion was not additionally limited following repetitive use.  However, the examiner stated that the Veteran's inability to lateral flex and rotate to 10 degrees could not be explained and was unsupported by objective evidence found on MRI examination.  While the Veteran did not appear to be exaggerating his symptoms on VA examination in September 2005, his subjective reports of pain and findings on range of motion testing on the October 2007 VA examination are unreliable.  However, even affording the Veteran full credibility in reporting such symptoms, the Veteran's disability picture does not meet the criteria for a higher rating of 40 percent under the general rating formula for diseases and injuries of the spine or the formula for rating IVDS.  

From March 23, 2009

The Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for the period beginning March 23, 2009, for disability of the lumbosacral spine.  In this regard, on the March 2009 VA examination range of motion testing revealed 25 degrees of forward flexion.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  In addition, despite the Veteran's contentions, there is no objective evidence of incapacitating episodes of at least 6 weeks in any 12-month period from March 23, 2009, to warrant alternative rating on that basis.  Accordingly, the Veteran's disability picture does not meet the criteria for a higher rating of 50 or 100 percent under the general rating formula for diseases and injuries of the spine or a higher rating of 60 percent under the formula for rating IVDS.  In addition, there is no evidence during the period of a separately compensable neurological disorder attributable to the service-connected low back disability other than the separately rated lumbar radiculopathy.

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  The March 2009 VA examination revealed that range of motion was not additionally limited following repetitive use.  While the Veteran experienced a severe degree of pain getting onto and off of the examination table and all movement appeared painful, given that the General Rating Formula specifically applies with or without symptoms such as pain, the Board finds that additional compensation for pain is not warranted.  While the Veteran also experienced pain during range of motion testing, range of motion was not additionally limited following repetitive use.  Even affording the Veteran full credibility in reporting such symptoms, the Veteran's disability picture does not meet the criteria for a rating in excess of 40 percent.  The Board concludes that a higher rating based on DeLuca factors is not warranted at any time throughout the period of appeal.

Consideration has been given to assigning additional staged ratings; however, at no time during the periods in question has the disability warranted more than the assigned ratings.

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, statements from his representative, and statements made during VA examinations.  In regards to the Veteran's claims of time lost from employment due to his low back disability, the Board notes that the record does not contain any evidence from his employer or lay evidence other than the Veteran's assertions in support of his claim.

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  While the Board finds that the Veteran was not credible in reporting his symptoms on October 2007 VA examination, even affording the remaining lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded for the period prior to March 23, 2009, and from April 29, 2011.


							(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine, prior to March 23, 2009, and a rating in excess of 40 percent for degenerative arthritis of the lumbosacral spine from March 23, 2009, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


